Per Curiam. The memorandum fixes all the terms of the sale between the parties, except the time within which the coal was to be ordered by appellee. The law would imply that the coal was to be ordered by appellee within a reasonable time. What was a reasonable time was a question of fact to be determined by the consideration of any evidence offered which tended to show what, under all circumstances, the parties to the contract understood would be reasonable. The letters which passed between appellee and appellant’s agent were proper to be considered in that regard, as also the season of the year when the contract was made, and the nature and the usual course of the business in dealing in and contracting for the sale of large quantities of coal in the Chicago market. Atwood v. Cobb, 16 Pick. 227; Jeffrey v. Watson, 1 Stark. 267. It very clearly appears from appellee’s letter that he opened negotiations with reference to a purchase of 600 or 700 tons of coal, to be taken by him as he should want it during the season. The reply offered to sell him the 700 tons of coal mentioned as called for, and must be held to refer to the former letter asking for the terms, and to mean as called for during the season. It is easy to understand that these letters were in the minds of the parties, though they may not have spoken of them when they signed the memorandum of the sale. It is unlikely, and it seems to us, would be unreasonable, to hold that the parties intended, by the memorandum which was drawn, to make a contract under which coal might be ordered at any time until the Statute of Limitations had run. Without recourse to extrinsic evidence, the court can not say that an order under the contract during the season of 1883 would not be as reasonable as one during the season of 1880. The trial court properly admitted the evidence, but seems to have disregarded all evidence but the memorandum in reaching a conclusion. We think, in view of all the evidence, that a reasonable time within which appellee was bound to order ctial and appellant to deliver it, was the time between the signing of the memorandum and the opening of navigation in the spring of 1880. The court below erred in holding that a refusal to deliver coal ordered in July or September, 1880, rendered appellee liable, and the judgment must therefore be reversed and the cause remanded. Reversed and remanded.